      Case 6:18-cv-01100-EFM-ADM Document 136 Filed 10/01/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 LARRY A. LAWSON,

                  Plaintiff,

 v.                                                Case No. 6:18-cv-01100-EFM-ADM

 SPIRIT AEROSYSTEMS, INC.,

                 Defendant.



      DECLARATION OF ANN MARIE ARCADI IN SUPPORT OF DEFENDANT’S
        MOTION TO SHIFT COSTS OF TECHNOLOGY ASSISTED REVIEW
                         OF ESI TO PLANITIFF

I, Ann Marie Arcadi, declare as follows:

       1.      I am a partner with Arcadi Jackson, LLP, counsel for Defendant Spirit

AeroSystems, Inc. (“Spirit” or “Defendant”) in the above-style action.

       2.      I submit this declaration in connection with the Motion to Shift Costs of

Technology Assisted Review of ESI to Plaintiff (the “Motion”) filed by Spirit.

       3.      I have personal knowledge of the facts set forth in this Declaration.

       4.      Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s First Request

for Production of Documents, served on or about November 30, 2018.

       5.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s proposed First

List of Custodians to Spirit and Plaintiff’s proposed First Set of Search Terms to Spirit, served on

or about January 28, 2019.

       6.      In February 2019, after consultation with Spirit’s e-discovery vendor, Legility,

Spirit conducted a sampling exercise using Lawson’s proposed search terms on four custodians



DECLARATION OF ANN MARIE ARCADI IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT
COSTS OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 1
     Case 6:18-cv-01100-EFM-ADM Document 136 Filed 10/01/19 Page 2 of 5




from Lawson’s list of 69. Spirit selected four custodians it thought would be most likely to have

relevant and responsive ESI.

       7.      Attached hereto as Exhibit C is a true and correct copy of a letter sent by my office

to counsel for Lawson on February 25, 2019.

       8.      Attached hereto as Exhibit D is a true and correct copy of a letter sent by my office

to counsel for Lawson on May 20, 2019 which includes Spirit’s “list of the top three custodians

most likely to have relevant ESI” for the “up to seven categories of documents for which [Lawson]

seeks ESI,” as required by the Court’s April 29, 2019 Order (Dkt. 82).

       9.      Attached hereto as Exhibits E and F are true and correct copies of correspondence

provided by counsel for Lawson on May 23, 2019 and May 30, 2019, which include the 10

custodians selected by Lawson for which Lawson seeks ESI from Spirit.

       10.     Seven of the ten custodians selected by Lawson were not suggested by Spirit as a

“top three custodian most likely to have relevant ESI” for the requested categories, specifically:

                      i.   Duane Hawkins
                     ii.   Michelle Lohmeier
                   iii.    Jim Cocca
                    iv.    Krisstie Kondrotis
                     v.    Tom Gentile
                    vi.    Vic McMullen
                   vii.    Bill Brown

       11.     Attached hereto as Exhibit G is a true and correct copy of correspondence sent by

Lee Budner, counsel for Spirit, to counsel for Lawson (excluding attachments) on June 5, 2019.

       12.     Attached hereto as Exhibit H is a true and correct copy of correspondence provided

by counsel for Lawson on July 2, 2019.

       13.     In July 2019, Spirit conducted a separate sampling exercise for each of Lawson’s

ten suggested custodians using the search terms provided by Lawson on July 2, 2019 on a per-



DECLARATION OF ANN MARIE ARCADI IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT
COSTS OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 2
     Case 6:18-cv-01100-EFM-ADM Document 136 Filed 10/01/19 Page 3 of 5




custodian basis. The responsiveness rate for the ten sample sets ranged from 0.5% to 13.5%, with

the average responsiveness rate being 5.1%. Of those technically responsive documents, many

were largely irrelevant to this dispute. Attached hereto as Exhibit I is a true and correct copy of

correspondence sent by Lee Budner, counsel for Spirit, to counsel for Lawson regarding the results

of these sampling exercises. On August 19, 2019, Spirit produced all responsive, non-privileged

documents from these sampling exercises, totaling approximately 2,383 pages (173 documents).

On September 9, 2019, in an effort to assist Lawson determine why his proposed search terms

were resulting in such few responsive documents and next to no relevant documents, Spirit

provided 77 non-responsive documents from these sampling exercises for Lawson’s review.

       14.     Spirit has spent approximately $31,000 in attorneys’ fees and $108,000 in vendor

fees in connection with the three sampling exercises. This does not include any of the time spent

conferring with counsel, reviewing correspondence relating to the issue of custodians and search

terms, speaking with custodians, harvesting data, or coordinating with Legility.

       15.     Attached hereto as Exhibit J is a true and correct copy of a letter sent by my office

to counsel for Lawson on September 19, 2019.

       16.     Attached hereto as Exhibit K is a true and correct copy of a letter provided by

counsel for Lawson on September 20, 2019.

       17.     Based on information currently available, it is estimated that $40,000-$60,000 in

attorneys’ fees from Arcadi Jackson, LLP will be incurred by Spirit in connection with the TAR

of the 322,000 document at issue.

       18.     Attached hereto as Exhibit L is a true and correct copy of Plaintiff’s Second Request

for Production of Documents, served on or about February 15, 2019.




DECLARATION OF ANN MARIE ARCADI IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT
COSTS OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 3
     Case 6:18-cv-01100-EFM-ADM Document 136 Filed 10/01/19 Page 4 of 5




       19.     Attached hereto as Exhibit M is a true and correct copy of Plaintiff’s Third Request

for Production of Documents, served on or about July 2, 2019.

       20.     On September 26, 2019—at Lawson’s request—Spirit’s counsel, Legility, and

Lawson’s counsel conferred regarding Legility’s TAR procedures. Lawson’s counsel asked

whether Spirit had begun the TAR process, and Spirit’s counsel indicated that it had.

       21.     Attached hereto as Exhibit N is a true and correct copy of correspondence received

from Plaintiff’s counsel on September 30, 2019.

       22.     Attached hereto as Exhibit O is a true and correct copy of correspondence sent by

my office to counsel for Lawson on October 1, 2019.

                                      [Signature to Follow]




DECLARATION OF ANN MARIE ARCADI IN SUPPORT OF DEFENDANT’S MOTION TO SHIFT
COSTS OF TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF – Page 4
Case 6:18-cv-01100-EFM-ADM Document 136 Filed 10/01/19 Page 5 of 5
